Case 1:15-cr-00096-SPW Document 95 Filed 07/07/20 Page 1 of 1

PROB 34 Report and Order Terminating Probation/
(Rev. 8/94) Supervised Release

 

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF MONTANA
UNITED STATES OF AMERICA

v. Criminal No. CR 15-96-BLG-SPW-01
Donald John Cherry

On July 7, 2020, the Custer County Coroner’s Office confirmed the defendant passed
away on July 4, 2020. | therefore recommend that the proceedings in the case be terminated.

Respectfully submitted,

Vickales Euctumar
Nickalas Buciuman
United States Probation Officer

ORDER OF COURT

Pursuant to the above report, it is ordered that the proceedings in the case be

terminated.

 

Dated this Zé day of

 

       

~ Susan P. Watters
United States District Judge
